289 F.2d 490
Imogene Edla WHETSTONE, Plaintiff-Appellant,v.MICHIGAN CONSOLIDATED GAS COMPANY, Defendant-Appellee.
No. 14366.
United States Court of Appeals Sixth Circuit.
April 25, 1961.

Before SIMONS, Senior Circuit Judge, and McALLISTER and WEICK, Circuit Judges.

ORDER.

1
Upon consideration of the briefs and arguments of counsel, it is the opinion of this Court that no abuse of discretion upon the part of the District Court in denying relief under Rule 27 of the Federal Rules of Civil Procedure, 28 U.S.C. A., has been established.


2
The judgment of the District Court is, therefore, affirmed.